Exhibit 10.4


Deed of Trust dated March 18, 2013
(by Thirco, Inc., grantor)


Notice of confidentiality rights: If you are a natural person, you may remove or
strike any of the following information from this instrument before it is filed
for record in the public records: your Social Security number or your driver’s
license number.


DEED OF TRUST


Terms
Date:
March 18, 2013
   
Grantor:
Thirco, Inc., a Delaware corporation
   
Grantor’s Mailing Address:
101 S.E. 25th Avenue
 
Mineral Wells, Texas 76067
   
Trustee:
Paul J. Vitanza
   
Trustee’s Mailing Address:
3815 Lisbon Street
 
Fort Worth, Tarrant County, Texas 76107
   
Beneficiary:
QAR Industries, Inc., a Texas corporation
   
Beneficiary’s Mailing Address:
2204 Vaquero Estates Boulevard
 
Westlake, Texas 76262
Note Secured:
     
       Date of Note:
March 18, 2013
   
       Maker:
Phazar Corp., a Delaware corporation, Antenna Products Corporation, a Texas
corporation, and Thirco, Inc., a Delaware corporation
   
       Original Principal Amount:
$500,000.00
   
       Payee:
QAR Industries, Inc., a Texas corporation
   
                Maturity Date:
The earlier of (i) the unilateral or mutual termination of the transaction
contemplated by that certain Agreement and Plan of Merger, entered into by and
among Payee, Antenna Products Acquisition Corp., and Phazar as of March 13, 2013
(the “Merger Agreement”); or (ii) that date provided in Subsection 8.1(c) of the
Merger Agreement as the outside date for consummation of the transaction under
the Merger Agreement, which at the time of the execution of the Merger Agreement
is July 31, 2013, as same may be amended from time to time.

 
 
13

--------------------------------------------------------------------------------

 


Property (including any improvements):  See Exhibit “A” attached hereto.


Prior Lien(s):  None.


Other Exceptions to Conveyance and Warranty: None.


For value received and to secure payment of the Note, Grantor conveys the
Property to Trustee in trust.  Grantor warrants and agrees to defend the title
to the Property, subject to the other exceptions to conveyance and warranty.  On
payment of the Note, this Deed of Trust will have no further effect, and
Beneficiary will release it at Grantor’s expense.


Clauses and Covenants


A.           Grantor’s Obligations


Grantor agrees to—


1.           keep the Property in good repair and condition;
 
2.           pay all taxes and assessments on the Property before delinquency;
 
3.           defend title to the Property subject to the Other Exceptions to
Conveyance and Warranty and preserve the lien’s priority as it is established in
this deed of trust;
 
4.           maintain all insurance coverages with respect to the Property,
revenues generated by the Property, and operations on the Property that
Beneficiary reasonably requires (“Required Insurance Coverages”), issued by
insurers and written on policy forms acceptable to Beneficiary, and deliver
evidence of the Required Insurance Coverages in a form acceptable to Beneficiary
at least fifteen (15) days before the expiration of the Required Insurance
Coverages;
 
5.           obey all laws, ordinances, and restrictive covenants applicable to
the Property;
 
6.           keep any buildings occupied as required by the Required Insurance
Coverages;
 
7.           if the lien of this Deed of Trust is not a first lien, pay or cause
to be paid all prior lien notes and abide by or cause to be abided by all prior
lien instruments; and
 
8.           notify Beneficiary of any change of address.
 
B.           Beneficiary’s Rights


1.                 Beneficiary may appoint in writing a substitute trustee,
succeeding to all rights and responsibilities of Trustee.


2.                 If the proceeds of the Note are used to pay any debt secured
by prior liens, Beneficiary is subrogated to all the rights and liens of the
holders of any debt so paid.


3.                 Beneficiary may apply any proceeds received under the
insurance policy either to reduce the Note or to repair or replace damaged or
destroyed improvements covered by the policy.


 
14

--------------------------------------------------------------------------------

 
 
4.                 Notwithstanding the terms of the Note to the contrary, and
unless applicable law prohibits, all payments received by Beneficiary from Maker
or Grantor with respect to the Note or this Deed of Trust may, at Beneficiary’s
discretion, be applied first to amounts payable under this Deed of Trust and
then to amounts due and payable to Beneficiary with respect to the Note, to be
applied to late charges, principal, or interest in the order Beneficiary in its
discretion determines.


5.                 If Maker and/or Grantor fails to perform any of their
obligations, Beneficiary may, but is not obligated to, perform those obligations
and be reimbursed by Grantor on demand for any amounts so paid, including
attorney’s fees, plus interest on those amounts from the dates of payment at the
rate stated in the Note for matured, unpaid amounts.  The amount to be
reimbursed will be secured by this Deed of Trust.


6.                 If there is a default on the Note or if Maker and Grantor
fails to perform any of their obligations and the default continues after any
required notice of the default and the time allowed to cure, Beneficiary may—


 
a.
declare the unpaid principal balance and earned interest on the Note immediately
due;



 
b.
direct Trustee to foreclose this lien, in which case Beneficiary or
Beneficiary’s agent will cause notice of the foreclosure sale to be given as
provided by the Texas Property Code as then in effect; and



 
c.
purchase the Property at any foreclosure sale by offering the highest bid and
then have the bid credited on the Note.



7.                 Beneficiary may remedy any default without waiving it and may
waive any default without waiving any prior or subsequent default.


C.           Trustee’s Rights and Duties


If directed by Beneficiary to foreclose this lien, Trustee will—


1.                 either personally or by agent give notice of the foreclosure
sale as required by the Texas Property Code as then in effect;


2.                 sell and convey all or part of the property “AS IS” to the
highest bidder for cash with a general warranty binding Grantor, subject to
prior liens and to the other exceptions to conveyance and warranty and without
representation or warranty, express or implied, by Trustee;


3.                 from the proceeds of the sale, pay, in this order—
 

  a.  expenses of foreclosure, including a reasonable commission to Trustee;    
    b. to Beneficiary, the full amount of principal, interest, attorney’s fees
(including fees that Beneficiary charges at its then standard rates for similar
work), and other charges due and unpaid;         c.  any amounts required by law
to be paid before payment to Grantor; and         d.  to Grantor, any balance;
and

 
 
15

--------------------------------------------------------------------------------

 
                  
4.                 be indemnified, held harmless, and defended by Beneficiary
against all costs, expenses, and liabilities incurred by Trustee for acting in
the execution or enforcement of the trust created by this Deed of Trust, which
includes all court and other costs, including attorney’s fees, incurred by
Trustee in defense of any action or proceeding taken against Trustee in that
capacity.


D.           General Provisions


1.                 If any of the Property is sold under this Deed of Trust,
Grantor must immediately surrender possession to the purchaser.  If Grantor
fails to do so, Grantor will become a tenant at sufferance of the purchaser,
subject to an action for forcible detainer.


2.                 Recitals in any trustee’s deed conveying the property will be
presumed to be true.


3.                 Proceeding under this Deed of Trust, filing suit for
foreclosure, or pursuing any other remedy will not constitute an election of
remedies.


4.                 This lien will remain superior to liens later created even if
the time of payment of all or part of the Note is extended or part of the
Property is released.


5.                 Grantor assigns to Beneficiary all amounts payable to or
received by Grantor from condemnation of all or part of the Property, from
private sale in lieu of condemnation, and from damages caused by public works or
construction on or near the Property.  After deducting any expenses incurred,
including attorney’s fees and court and other costs, Beneficiary will either
release any remaining amounts to Grantor or apply such amounts to reduce the
Note.  Beneficiary will not be liable for failure to collect or to exercise
diligence in collecting any such amounts.  Grantor will immediately give
Beneficiary notice of any actual or threatened proceedings for condemnation of
all or part of the Property.


6.                 Grantor collaterally assigns to Beneficiary all present and
future rent and other income and receipts from the Property.  Grantor warrants
the validity and enforceability of the assignment.  Grantor may as Beneficiary’s
licensee collect rent and other income and receipts as long as Grantor is not in
default with respect to this Deed of Trust.  If Grantor defaults in payment of
the Note or performance of this Deed of Trust, Beneficiary may exercise
Beneficiary’s rights with respect to rent under the Texas Property Code as then
in effect. Beneficiary neither has nor assumes any obligations as lessor or
landlord with respect to any occupant of the Property.  Beneficiary may exercise
Beneficiary’s rights and remedies under this paragraph without taking possession
of the Property.  Beneficiary will apply all rent and other income and receipts
collected under this paragraph first to expenses incurred in exercising
Beneficiary’s rights and remedies and then to Grantor’s obligations with respect
to the Note and this deed of trust in the order determined by
Beneficiary.  Beneficiary is not required to act under this paragraph, and
acting under this paragraph does not waive any of Beneficiary’s other rights or
remedies.  If Grantor becomes a voluntary or involuntary debtor in bankruptcy,
Beneficiary’s filing a proof of claim in bankruptcy will be deemed equivalent to
the appointment of a receiver under Texas law.


7.                 Interest on the debt secured by this Deed of Trust will not
exceed the maximum amount of nonusurious interest that may be contracted for,
taken, reserved, charged, or received under law.  Any interest in excess of that
maximum amount will be credited on the principal of the debt or, if that has
been paid, refunded.  On any acceleration or required or permitted prepayment,
any such excess will be canceled automatically as of the acceleration or
prepayment or, if already paid, credited on the principal of the debt or, if the
principal of the debt has been paid, refunded.  This provision overrides any
conflicting provisions in this and all other instruments concerning the debt.


8.                 In no event may this Deed of Trust secure payment of any debt
that may not lawfully be secured by a lien on real estate or create a lien
otherwise prohibited by law.


 
16

--------------------------------------------------------------------------------

 
 
9.                 When the context requires, singular nouns and pronouns
include the plural.


10.                 The term Note includes all extensions, modifications, and
renewals of the Note and all amounts secured by this Deed of Trust.


11.                 This Deed of Trust binds, benefits, and may be enforced by
successors in interest of all parties.


12.                 Grantor and each surety, endorser, and guarantor of the Note
waive all demand for payment, presentation for payment, notice of intention to
accelerate maturity, notice of acceleration of maturity, protest, and notice of
protest, to the extent permitted by law.


13.                 Grantor agrees to pay reasonable attorney’s fees, trustee’s
fees, and court and other costs of enforcing Beneficiary’s rights under this
Deed of Trust if this Deed of Trust is placed in the hands of an attorney for
enforcement.


14.                 If any provision of this Deed of Trust is determined to be
invalid or unenforceable, the validity or enforceability of any other provision
will not be affected.
 

  GRANTOR:           THIRCO, INC., a Delaware corporation          
 
By:
/s/ Gary W. Havener       Gary W. Havener, Chairman of the Board                
 


Acknowledged by:


PHAZAR CORP., a Delaware corporation


By:           /s/Gary W. Havener
                                                              
                                                         
Gary W. Havener, Chairman of the Board




ANTENNA PRODUCTS CORPORATION, a Texas corporation


By:           /s/Gary W.
Havener                                                                
                                                                       
Gary W. Havener, Chairman of the Board


 
17

--------------------------------------------------------------------------------

 
 
STATE OF TEXAS                                              §
§
COUNTY OF TARRANT
§



This instrument was acknowledged before me on March _____, 2013 by Gary W.
Havener, Chairman of the Board of Thirco, Inc., a Delaware corporation, on
behalf of said corporation.
 

    NOTARY PUBLIC, STATE OF TEXAS





STATE OF TEXAS                                              §
§
COUNTY OF TARRANT
§



This instrument was acknowledged before me on March _____, 2013 by Gary W.
Havener, Chairman of the Board of Phazar Corp., a Delaware corporation, on
behalf of said corporation.
 

    NOTARY PUBLIC, STATE OF TEXAS

 


STATE OF TEXAS                                              §
§
COUNTY OF TARRANT
§



This instrument was acknowledged before me on March _____, 2013 by Gary W.
Havener, Chairman of the Board of Antenna Products Corporation, a Texas
corporation, on behalf of said corporation.


 

    NOTARY PUBLIC, STATE OF TEXAS







AFTER RECORDING RETURN TO:
Paul J. Vitanza
Barlow Garsek & Simon, LLP
3815 Lisbon Street
Fort Worth, Texas 76107
817.731.4500


 
18

--------------------------------------------------------------------------------

 
 
EXHIBIT “A”
 
 
TRACT N0.1:
 
The surface only of a tract of land out of the Adam W. Dobbins, Jr. Survey,
Abstract 2736 and the H. D. Drum Survey, Abstract 408, Parker County, Texas and
being more particularly described by metes and bound as follows:
 
BEGINNING at a point on the North R.O.W. line of Grant Road, said point being N
89°44'13" E, 5018.48 feet from the Northwest comer of Section 3, T. & P. RR Co.
Survey, Block "A", East of the Brazos, Palo Pinto County, Texas, for the
Southwest corner of this tract.
 
THENCE, N 15°31'16" W, along and with the East R.O.W.  of Sheridan Road, a
distance of 1047.71 feet to a point for the Northwest corner of this tract;
 
THENCE, N 74°18'52" E, a distance of 1018.42 feet to a point for the Northeast
corner of this tract;


THENCE, S 15°35'09" E, a distance of 1047.57 feet to a point on the North RO.W.
line of said Grant Road for the Southeast comer of the tract;
 
THENCE, S 74°28'30" W, along and with the said North R.O.W. line of Grant Road,
a distance of 1019.59 feet to the place of beginning, and  containing 24.402
acres of land more or less.·
 
TRACT N0.2:
 
A parcel of land out of Section No. 2, T. & P.R.R. Co. Survey, Abstract No. 2736
(A. W. Dobbins, Original Grantee) and out of Section No. 378, T.&P. R.R. Co.
Survey, Abstract No. 408 (H.D. Drum, Original Grantee) all in Parker County,
Texas; and being the east 25.912 acres out of Tract 1-F, of Fort Wolters
Subdivision; and further described by metes and bound as follows:
 
Beginning at a found 5/8" iron rod in the east right-of-way line of Sheridan
Avenue also being the northwest corner of Tract No.1-C, being 24.402 acres for
the most westerly southwest and beginning corner of this tract. Whence the
Northwest corner of Section No. 3 T. & P.R.R. Co. Survey bears S. 15 deg. 31
min. 16 sec. E. 1047.71 feet and S. 89 deg. 44 min. 13 sec. W. 5018.48 feet.
 
THENCE, N. 15 deg. 31 min. 16 sec. W. 708.87 feet set spike in the north line of
said Tract
1-F for the northwest corner of this tract.
 
THENCE, S. 89 deg. 04 min. 01 sec. E. 1579.21 feet with the north line of said
tract set spike for the northeast corner of said tract 1-F and for the northeast
corner of this tract.
 
THENCE, S. 07 deg. 18 min. 04 sec. E. 1344.32 feet with the east line of said
tract, found 5/8" iron rod in the north line of Grant Road at the southeast
comer of said tract for the southeast comer of this tract.


THENCE, Southwesterly around the arc of a curve to the left the radius of 513.45
feet, a central angle of 19 degree 30 min. 42 sec. a chord of S. 83 deg. 32 min.
49 sec. W. 174.01 feet, a distance of 174.85 feet with the north line of said
Grant Road set 3/8" iron rod for the P.T. of said curve and for a corner of this
tract.
 
THENCE, S. 74 deg. 29 min. 31 sec. W. 131.37 feet with the north line of said
Road found 5/8" iron rod for the most southerly southwest comer of said Tract
1-F and for the southwest comer of this tract, and the southeast corner of Tract
No. 1-C being 24.402 acres.
 
THENCE, N. 15 deg. 34 min. 08 sec. W. 1044.41 feet with the east line of said
24.402 acres tract found 5/8" iron rod at the northeast comer of said tract, for
a corner of this tract.·
 
THENCE, S. 74 deg. 18 min. 52 sec. W. 1018.25 feet with the north line of said
tract to the place of beginning, containing 25.912 acres more or less.



19